BRAFMAN & ASSOCIATES, P.C.
ATTORNEYS AT LAW
256 FIFTH AVENUE, 2ND FLOOR
NEW YORK, NEW YORK !OOOI
TELEPHONE: (212) 750-7800
FACSIMILE: (2l2) 750-3906
E-MAIL: ATTORNEYS@BRAFLAW.COM

BENJAMIN BRAFMAN
ANDREA L, ZELLAN

 

MARK M, BAKER JACOB KAPLAN

OF COUNSEL

TENY R. GERAGOS

MARC A. AGNIFILO ADMITTED IN NY & CA

OF COUNSEL STUART GOLD

ZACH INTRATER April 7, 2021
OF COUNSEL
BY ECF

Honorable Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: SEC v. Martin Shkreli, Civil No. 15-cy 7175 (KAM)
Dear Judge Matsumoto:
On April 3, 2021, the SEC submitted a reply brief (Dkt. 50) in support of its motion for a
permanent officer and director bar and civil monetary penalties. (Dkt. 48). We write to
respectfully request leave to file a sur-reply in the form of a short letter not to exceed 3 pages. If

the Court grants our request, we propose submitting the sur-reply three business days from the
day the Court grants leave to file.

We have communicated with the SEC regarding this request, and the SEC takes no
position.

We thank the Court for its consideration and courtesy in this and all other matters.

Respgttfully submitted,

Andrea ra

cc: Paul Gizzi, Counsel to the SEC (via email)
Eric Schmidt, Counsel to the SEC (via email)
